Citation Nr: 1019616	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-33 188	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to 
November 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 2006 and 
April 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

By the May 2006 rating decision, the RO denied service 
connection for tinnitus.  The Board upheld that denial by a 
July 2008 decision, which the Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
However, the record reflects that the Veteran died in 
September 2009, before the Court issued a decision as to the 
merits of this claim.  By a March 2010 Order, the Court 
vacated the Board's July 2008 decision with respect to the 
tinnitus claim.  Because evidence was presented that the 
Veteran had died, his appeal to the Court concerning this 
issue was deemed moot and was dismissed.

By the April 2009 rating decision, the RO denied service 
connection for PTSD, and confirmed and continued the 
noncompensable (zero percent) rating for the service-
connected hearing loss.  The Veteran initiated an appeal as 
to this decision by an August 2009 Notice of Disagreement.  
However, no Statement of the Case had been promulgated prior 
to receiving notification of the Veteran's death in September 
2009.


FINDINGS OF FACT

The record reflects the Veteran died in September 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this case at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
case to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  




	(CONTINUED ON NEXT PAGE)



Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA RO from which the claim 
originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


